
	

113 S2973 IS: National Laboratory Technology Maturation Act of 2014
U.S. Senate
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2973
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2014
			Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish a grant program to allow National Laboratories to provide vouchers to small business
			 concerns to improve commercialization of technologies developed at
			 National Laboratories and the technology-driven economic impact of
			 commercialization in the regions in which National Laboratories are
			 located, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  National Laboratory Technology Maturation Act of 2014.
		2.DefinitionsIn this Act:(1)National laboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.
			 15801).(2)SecretaryThe term Secretary means the Secretary of Energy.(3)Small business concernThe term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632).3.Establishment of technology maturation grant program(a)In generalThe Secretary shall establish the National Laboratory technology maturation program under which the
			 Secretary shall make grants to National Laboratories for the purpose of
			 increasing the successful transfer of technologies licensed from National
			 Laboratories to small business concerns by providing a link between an
			 innovative process or technology and a practical application with
			 potential to be successful in commercial markets.(b)Application for grant from the Secretary(1)In generalEach National Laboratory that elects to apply for a grant under subsection (a) shall submit an
			 application to the Secretary at such time, in such manner, and containing
			 such information as the Secretary may reasonably require.(2)ContentsIn an application submitted under this subsection, a National Laboratory shall describe how the
			 National Laboratory will—(A)manage a technology maturation program;(B)encourage small business concerns, with an emphasis on businesses in the region in which the
			 National Laboratory is located, to participate in the technology
			 maturation
			 program;(C)select small business concerns and technologies to participate in the technology maturation
			 program using a selection board (referred to in this section as the selection board) made up of technical and business members, including venture capitalists and investors; and(D)measure the results of the program and the return on investment, including—(i)the number of technologies licensed to small business concerns;(ii)the number of new small business concerns created;(iii)the number of jobs created or retained;(iv)sales of the licensed technologies;(v)the change in average salaries paid by the participating small business concerns; and(vi)any additional external investment attracted by participating small business concerns.(c)Maximum grantThe maximum amount of a grant received by a National Laboratory under subsection (a) shall be
			 $5,000,000 for each fiscal year.(d)Vouchers to small business concerns from National Laboratories(1)In generalA National Laboratory receiving a grant under subsection (a) shall use the grant funds to provide
			 vouchers to small business concerns that hold a technology license from a
			 National Laboratory to pay the cost of providing assistance from
			 scientists and engineers at
			 the National Laboratory to assist in the development of the licensed
			 technology and further develop
			 related products and services until the products and services are
			 market-ready or sufficiently
			 developed to attract private investment.(2)Use of voucher fundsA small business concern receiving a voucher under paragraph (1) may use the voucher—(A)to gain access to special equipment or facilities at the National Laboratory that awarded the
			 voucher;(B)to partner with the National Laboratory on a commercial prototype; and(C)to perform early-stage feasibility or later-stage field testing.(3)Eligible projectsA National Laboratory receiving a grant under subsection (a) may provide a voucher to small
			 business
			 concerns  and partnerships between a small business concern
			 and an institution of higher education (as defined in section 101(a) of
			 the
		Higher Education Act of 1965 (20
		U.S.C. 1001(a))) for projects—(A)involving—(i)commercial prototypes;(ii)scale-up and field demonstrations; or(iii)other activities that move the technology closer to successful commercialization; and(B)that do not exceed 1 year.(4)Application for voucher from National LaboratoryEach small business concern that holds a technology license from a National Laboratory that elects
			 to apply for a voucher under paragraph (1) shall submit an application to
			 the selection board at such time, in such manner, and containing such
			 information as the selection board may reasonably require.(5)CriteriaThe selection board may award vouchers based on—(A)the technological and commercial viability of the project for commercial success;(B)a significant opportunity for new company formation or growth of an existing company in the region
			 in which the National Laboratory is located;(C)access to a strong, experienced business and technical team;(D)clear, market-driven milestones for the project that connect to an ability to leverage matching
			 funds from other sources;(E)a clear path for commercialization;(F)identification of a profitable market;(G)the potential to enhance the technology-driven economy of the region in which the National
			 Laboratory is
			 located;(H)availability and source of matching funds for the project; and(I)compatibility with the mission of the National Laboratory.(6)Maximum voucherThe maximum amount of a voucher received by a small business concern under paragraph (1) shall be
			 $250,000.(7)Progress tracking(A)In generalThe National Laboratory that awards a voucher	to carry out a project under paragraph (1) shall
			 establish a procedure to 
			 monitor interim progress
			 of the project toward commercialization milestones.(B)Termination of voucherIf the National Laboratory determines that a project is not making adequate progress toward
			 commercialization milestones
			 under the procedure established pursuant to subparagraph (A), the project
			 shall not
			 continue to receive funding or assistance under this subsection.4.Annual report(a)In generalEach National Laboratory receiving a grant under section 3 shall submit to the
			 Secretary an annual report, at such time and in such manner as the
			 Secretary may
			 reasonably require.(b)Contents of reportThe report submitted under subsection (a) shall—(1)include a list of each recipient of a voucher and the amount of each voucher awarded; and(2)provide an estimate of the return on investment, including—(A)the number of technologies licensed to small business concerns;(B)the number of new small business concerns created;(C)the number of jobs created or retained;(D)sales of the licensed technologies;(E)the change in average salaries paid by the participating small business concerns; and(F)any additional external investment attracted by participating small business concerns.5.Final reportNot later than 5 years after the date of enactment of this Act, the Secretary shall submit to the
			 Committees on Armed Services  and Energy and Natural Resources of the
			 Senate and the Committees on Armed Services and Science, Space, and
			 Technology of the House of Representatives a report on the results of the
			 program established under section 3, including—(1)the return on investment; and(2)any recommendations for improvements to the program.6.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $25,000,000 for each of  fiscal years
			 2015 through 2019.
